DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/14/2022.  Claims 1, 2, 4-16, 21 and 22 are pending for consideration in this Office Action.

Response to Amendment

Allowable Subject Matter

Claim 1 is allowed notwithstanding the double patenting rejection below.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art, Yoshiro et al. (JP2004226015A) and Aoyama et al. (JP0849939A) does not disclose “...a first heat exchanger and a second heat exchanger, a first refrigerant pipe and a second refrigerant pipe that are connected to the first heat exchanger, a third refrigerant pipe and a fourth refrigerant pipe that are connected to the second heat exchanger, a check valve that is disposed at the third refrigerant pipe or that is disposed at a pipe that connects the third refrigerant pipe to the first refrigerant pipe,” in combination with other recited claim elements.
Claims 2, 4-16, 21 and 22 are cited as allowable based upon dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of U.S. Patent No. 11359842. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application recites  
An air conditioning apparatus [see Claim 1 of US Patent (11359842)] comprising: 
an outdoor unit configured to circulate refrigerant [see Claim 1 of US Patent (11359842)];
an indoor unit configured to circulate water [see Claim 1 of US Patent (11359842)]; and 
a heat exchange device that connects the indoor unit to the outdoor unit and that is configured to perform heat exchange between the refrigerant and the water [see Claim 1 of US Patent (11359842)], the heat exchange device comprising: 
a first heat exchanger and a second heat exchanger [see Claim 1 of US Patent (11359842),
 a first refrigerant pipe and a second refrigerant pipe that are connected to the first heat exchanger [see Claim 1 of US Patent (11359842)],
a third refrigerant pipe and a fourth refrigerant pipe that are connected to the second heat exchanger [see Claims 1 and 8 of US Patent (11359842)],
a first expansion valve disposed at the second refrigerant pipe, a second expansion valve disposed at the fourth refrigerant pipe [see Claims 9 & 10 of US Patent (11359842)], 
a bypass pipe that connects the second refrigerant pipe to the third refrigerant pipe, and a bypass valve disposed at the bypass pipe [see Claim 1 of US Patent (11359842)].
The instant application and US Patent (11359842, hereinafter “842 Patent”) differ in that the instant application recites “...a check valve that is disposed at the third refrigerant pipe or that is disposed at a pipe that connects the third refrigerant pipe to the first refrigerant pipe,” and the 842 Patent recites “a first switching valve installed at the second connection pipe and disposed between the first branch part and the first combination part.”  
Analysis:

    PNG
    media_image1.png
    375
    663
    media_image1.png
    Greyscale



Drawing I

Claim 1 of the instant application describes the basic structure of the invention and the limitation “...a check valve that is disposed at the third refrigerant pipe or that is disposed at a pipe that connects the third refrigerant pipe to the first refrigerant pipe,” is depicted in the Drawing I above.



    PNG
    media_image2.png
    568
    674
    media_image2.png
    Greyscale


Drawing II
Claim 1 of the 842 Paten describes the basic structure of the invention and the limitation “a first switching valve installed at the second connection pipe and disposed between the first branch part and the first combination part,” is depicted in the Drawing II above.

A review of the drawings and the respective claim language leads one skilled in the art to conclude that whereas the language of the claims may differ the scope of claims refer to similar structure i.e. the “check valve” in the instant application and the “switching valve” in the 842 Patent.  However, it is the position of the Office that the “check valve” and the “switching valve” are functional equivalents and the substitution of one element for the other is obvious.  

For example, in a heating mode...compare refrigerant flow through heat exchangers 140 and 141 of Figure 6 of the instant application to refrigerant flow through heat exchangers 110 and 115 of Figure 3 the 842 Patent.


    PNG
    media_image3.png
    758
    959
    media_image3.png
    Greyscale


Figure 6 of instant application

    PNG
    media_image4.png
    627
    685
    media_image4.png
    Greyscale


Figure 3 of 842 Patent






Additionally, in a cooling mode compare refrigerant flow through heat exchangers 142 and 143 of Figure 6 of the instant application to refrigerant flow through heat exchangers 110 and 115 of Figure 4 the 842 Patent.





    PNG
    media_image5.png
    784
    966
    media_image5.png
    Greyscale



Figure 6 of instant application





    PNG
    media_image6.png
    640
    764
    media_image6.png
    Greyscale

Figure 3 of 842 Patent

It is apparent that the opening and closing of switching valve 132 of the 842 Patent mimics the operation of the check valve in the instant application.
Thus, the rationale of simple substitution of one known element for anther to obtain the predictable results i.e. the required refrigerant flow would necessarily support a conclusion of obviousness.  See MPEP 2143

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763